Title: To Thomas Jefferson from Christian Febiger, 26 March 1781
From: Febiger, Christian
To: Jefferson, Thomas



Sir
Philadelphia March 26th 1781

When Colo. Benjn. Harrison was at this place he inform’d me that he had obtain’d an Order for 5 Tons of powder for our State, his leaving this before I had Time to Know where to gett it or to whom to consign it delayd the Bussiness Some.
Haveing procur’d Waggons I obtain’d a new Order from the Board of War and send by the Bearer Mr. John Macklinn W: C: 50 Single Barreles of Cannon powder being half the intended Quantity and have directed him to wait on your Excellency and receive your Orders for the Delivery. In a Short Time I shall be able to forward the Rest in Musquett powder, when a particular Invoice of the whole shall be transmitted. I have the honor to be with all due Respect Your Excellencys Most obedient humbl Servant,

Christian FebigerColo 2nd Va Rgt

